Citation Nr: 0018255	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  96-29 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected status post total right knee replacement, 
currently rated as 30 percent disabling.

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for left 
knee disorder, secondary to service-connected status post 
total right knee replacement.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1975 to 
November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision confirmed and 
continued a 30 percent disability evaluation for the 
appellant's service-connected status post total right knee 
replacement.  It also found that the appellant had not 
submitted new and material evidence to reopen his claim for 
entitlement to service connection for left knee disorder, 
secondary to service-connected status post total right knee 
replacement.


REMAND

The appellant contends, in essence, that the severity of his 
service-connected status post total right knee replacement 
warrants assignment of a disability rating in excess of 30 
percent.  He alleges that his right knee disorder is 
manifested by swelling, locking, pain and discomfort.  The 
veteran's claim for an increased rating in this case is shown 
to be well grounded, but the duty to assist him in its 
development have not yet been fulfilled.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).

The appellant also contends, in essence, that new and 
material evidence has been submitted to reopen his claim for 
service connection for left knee disorder, secondary to 
service-connected status post total right knee replacement.  
He claims that evidence has been submitted to show that his 
left knee disorder is the direct result of weight shifting 
due to his service-connected right knee disorder.

In its February 1998 remand, the Board directed the RO to 
obtain the appellant's "vocational rehabilitation (Chapter 
31) folder," and associate these records with the veteran's 
claims file.  A notation in the veteran's claims filed, dated 
June 18, 1999, indicated that the folder "is of record."  A 
supplemental statement of the case, dated in October 1999, 
also noted that these records had been received.  
Unfortunately, these records were not included in the claims 
folder forwarded to the Board for review.

The Board is obligated by law to ensure that the RO complies 
with its directives.  Where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Under these circumstances, the Board has no 
alternative but to remand this matter for a second time so 
that the RO can conduct a search for the appellant's Chapter 
31 vocational rehabilitation folder and associate it (or a 
copy of the materials therein) within the appellant's claims 
file.

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing.  To 
ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following actions:

1.  The RO should conduct a search for 
the appellant's Chapter 31 vocational 
rehabilitation folder and associate it, 
if located, within the appellant's claims 
file.  If, after conducting a search, the 
RO is unable to obtain the appellant's 
vocational rehabilitation (Chapter 31) 
folder, the RO should clearly document 
this in the claims folder so that it is 
clear to the Board that the search has 
been conducted and that it was 
unsuccessful.

2.  The RO should then readjudicate all 
of the issues on appeal.  If either of 
the appellant's claims remain denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The appellant 
needs to take no action until so informed.  The purpose of 
this REMAND is to assist the appellant and to obtain 
clarifying information.  The Board intimates no opinion as to 
the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



